Terminal Disclaimer
The terminal disclaimer filed on 2/18/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of  10, 381, 991 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: With regards to claims 37-54, the prior art does  not disclose or fairly teach a drain switch connecting the common connection points of the first and second LNAs in a single mode of operation in which one of the output transistors is off, and disconnecting the common connection points of the first and second LNAs in a split mode of operation. With regards to claim 55, the prior art does  not disclose or fairly teach a drain switch connecting the common connection points of the first and second LNAs during a single mode of operation in which one of the output transistors is off such that  the current through one of the output transistors is the sum of the currents through the input transistors, and disconnecting the common connection points of the first and second LNAs during a split mode of operation. With regards to claim 56, the prior art does  not disclose or fairly teach the specific circuit configuration with emphasis on  at least one drain switch connecting the common connection points of at least two of the LNAs such that the current through one of the output transistors is the sum of the currents through the input transistors in a single mode of operation in which all but one of the output transistors of the plurality of LNAs is off, and disconnecting the common connection points in a split mode of operation in which the output transistors of at least two of plurality of LNAs are on.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY E GLENN whose telephone number is (571)272-1761. The examiner can normally be reached M-F 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




May 26, 2022
/K.E.G/Examiner, Art Unit 2843     

/Stephen E. Jones/Primary Examiner, Art Unit 2843